BENEDICT, District Judge.
The evidence shows a delivery to the bark Henry Trow-bridge of certain casks and hoops intended for use on board the vessel during a whaling voyage for which she was then fitting.
Under the circumstances attending the transaction the libellant was entitled to payment upon delivery of the articles in accordance with the order. It cannot be held that the sale was upon the personal credit of the owners, nor was there any delay of payment agreed on such as would affect the libellant’s lien or show an intention to waive the lien.
Upon the evidence, the articles furnished formed a necessary part of the equipment of the vessel. Casks stowed in a whaler to receive the oil obtained from whales captured are a necessity, and no whaler is sent to .sea without them. Such articles are part of the equipment of such a vessel. The vessel was a domestic vessel of the state of New York, and by the law of that state a lien attached to her in favor of the libellant for the amount of his debt. This lien was subsisting at the time of the filing of the libel, inasmuch as the vessel did not depart from the state between the time of the delivery of the casks and her seizure under the process herein. Under such circumstances it was not necessary to file a specification of the lien.
The question in respect to the effect of the statute of the state and the necessity for filing specifications in such a case were passed on by the circuit court for the Southern district of New York in the case of The John Farron [Case No. 7,341]. The law of that case I have no desire to question or doubt, even if it were proper for me to do so. It furnishes the authority by which this case must be decided, and accordingly the libel-lant must have a decree for the amount of his bill, with interest and costs.